UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-05276 ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/12 is included with this Form. ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income(left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at June 30, 2012: Portfolio Composition at June 30, 2012: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2012) Company Percentage of Total Net Assets Alexion Pharmaceuticals, Inc. 2.06% SLM Corp. MTN, 4.27%, 4/1/14 1.80% AMETEK, Inc. 1.59% Government National Mortgage Association, 5.50%, 8/20/37 1.54% Ecolab, Inc. 1.36% Henry Schein, Inc. 1.25% TJX Companies, Inc. 1.15% AutoZone, Inc. 1.12% Sigma-Aldrich Corp. 1.09% U.S. Treasury Notes, 0.38%, 6/15/15 1.07% Equity Sector Weightings vs. Index (As of 6/30/2012) About information in this report: ● It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. The Barclays Capital Aggregate Bond Index is an unmanaged index that is generally considered to be representative of investment grade U.S. government and corporate bonds being traded in the U.S. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Average Annual Total Returns (For periods ended 6/30/2012) Year to Date (not annualized) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 10/01/1987 Value Line Strategic Asset Management Trust % 60/40 (S&P 500 Index/Barclays Capital Aggregate Bond Index) % S&P 500 Index % Barclays Capital U.S. Government/Credit Bond Index % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call (800) 221-3253 or visit www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Trust expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Trust will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contract owner may pay on distributions or redemption of units. Trust Expenses By investing in the Trust, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Trust expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on January 1, 2012 and held for six months ended June 30, 2012. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 2 VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value January 1, 2012 Ending Account Value June 30, 2012 Expenses Paid During Period* Annualized Expense Ratio Actual 0.88% Hypothetical (5% return before expenses) 0.88% * Expenses are equal to the Trust’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/366 (to reflect the Trust’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 3 ¢ Value Line Strategic Asset Management Trust Schedule of Investments June 30, 2012 (Unaudited) Common Stocks — 75.5% Shares Value Consumer Discretionary — 11.9% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * (1) Brinker International, Inc. Buckle, Inc. (The) (1) Chipotle Mexican Grill, Inc. * Coach, Inc. Coinstar, Inc. * (1) Darden Restaurants, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Fossil, Inc. * Genuine Parts Co. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * Lululemon Athletica, Inc. * (1) McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * PVH Corp. Ralph Lauren Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Under Armour, Inc. Class A * (1) VF Corp. Warnaco Group, Inc. (The) * Williams-Sonoma, Inc. Wolverine World Wide, Inc. Yum! Brands, Inc. Consumer Staples — 5.6% British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * (1) Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Energy — 1.5% EQT Corp. FMC Technologies, Inc. * Noble Energy, Inc. Shares Value Financials — 5.8% Affiliated Managers Group, Inc. * $ AFLAC, Inc. American Tower Corp. REIT Ameriprise Financial, Inc. Arch Capital Group Ltd. * Bank of Montreal BlackRock, Inc. Camden Property Trust REIT Eaton Vance Corp. (1) HCP, Inc. REIT M&T Bank Corp. ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. Health Care — 12.0% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc. Class B Industrials — 19.5% Actuant Corp. Class A Acuity Brands, Inc. AMETEK, Inc. Babcock & Wilcox Co. * BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. 4 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) June 30, 2012 (Unaudited) Shares Value Eaton Corp. $ EnerSys * Esterline Technologies Corp. * Exelis, Inc. FedEx Corp. General Dynamics Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Xylem, Inc. Information Technology — 7.7% Accenture PLC Class A Alliance Data Systems Corp. * (1) Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. * Avago Technologies Ltd. Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc. * Concur Technologies, Inc. * Equinix, Inc. * Informatica Corp. * j2 Global, Inc. (1) Rackspace Hosting, Inc. * Salesforce.com, Inc. * TIBCO Software, Inc. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * Materials — 8.6% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Shares Value CF Industries Holdings, Inc. $ Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A (1) Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 1.5% Crown Castle International Corp. * SBA Communications Corp. Class A * Utilities — 1.4% ITC Holdings Corp. ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $138,565,447) Principal Amount Value U.S. Government Agency Obligations — 7.3% $ Federal Home Loan Mortgage Corp., 1.00%, 3/8/17 $ Federal Home Loan Mortgage Corp., 1.25%, 5/12/17 Federal Home Loan Mortgage Corp., 1.75%, 5/30/19 Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 4.00%, 8/1/14 Federal National Mortgage Association, 1.25%, 1/30/17 Federal National Mortgage Association, 4.00%, 4/1/24 See Notes to Financial Statements. 5 ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) June 30, 2012 (Unaudited) Principal Amount Value $ Federal National Mortgage Association, 4.00%, 3/1/25 $ Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 3.50%, 7/1/26 Federal National Mortgage Association, 4.00%, 7/1/26 Federal National Mortgage Association, 4.50%, 7/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 9/1/40 Federal National Mortgage Association, 4.50%, 10/1/40 Federal National Mortgage Association, 4.50%, 2/1/41 Federal National Mortgage Association, 4.50%, 3/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association TBA, 3.50%, 7/1/42 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 4.25%, 2/20/37 Government National Mortgage Association, 5.50%, 8/20/37 Government National Mortgage Association, 3.00%, 4/16/39 Total U.S. Government Agency Obligations (Cost $22,915,362) U.S. Treasury Obligations — 8.4% U.S. Treasury Notes, 1.88%, 7/15/13 (2) U.S. Treasury Notes, 0.75%, 6/15/14 U.S. Treasury Notes, 0.38%, 6/15/15 U.S. Treasury Notes, 1.75%, 5/31/16 U.S. Treasury Notes, 0.88%, 12/31/16 U.S. Treasury Notes, 0.75%, 6/30/17 U.S. Treasury Notes, 1.88%, 10/31/17 U.S. Treasury Notes, 2.63%, 4/30/18 U.S. Treasury Notes, 2.25%, 7/31/18 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.75%, 10/31/18 U.S. Treasury Notes, 3.13%, 5/15/19 U.S. Treasury Notes, 3.63%, 2/15/21 U.S. Treasury Notes, 2.00%, 11/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 Principal Amount Value $ U.S. Treasury Bonds, 6.13%, 11/15/27 $ U.S. Treasury Bonds, 4.50%, 5/15/38 U.S. Treasury Bonds, 4.38%, 5/15/40 Total U.S. Treasury Obligations (Cost $25,520,120) Corporate Bonds & Notes — 7.7% Communications — 0.8% AT&T, Inc., Senior Unsecured Notes, 3.88%, 8/15/21 Time Warner, Inc., Guaranteed Notes, 4.70%, 1/15/21 Viacom, Inc., Senior Unsecured Notes, 3.88%, 12/15/21 Consumer, Cyclical — 0.3% Johnson Controls, Inc., Senior Unsecured Notes, 3.75%, 12/1/21 Consumer, Non-cyclical — 1.1% Coca-Cola Enterprises, Inc., Senior Unsecured Notes, 3.50%, 9/15/20 JM Smucker Co. (The), Guaranteed Notes, 3.50%, 10/15/21 Medco Health Solutions, Inc., Senior Unsecured Notes, 2.75%, 9/15/15 Teva Pharmaceutical Finance IV BV, Guaranteed Notes, 3.65%, 11/10/21 Energy — 0.5% Halliburton Co., Senior Unsecured Notes, 6.15%, 9/15/19 Husky Energy, Inc., Senior Unsecured Notes, 3.95%, 4/15/22 Financial — 3.1% Berkshire Hathaway, Inc., Senior Unsecured Notes, 3.75%, 8/15/21 General Electric Capital Corp. MTN,
